         3:10-cr-30046-RM-BGC # 40     Page 1 of 14                                      E-FILED
                                                             Friday, 21 August, 2020 02:51:00 PM
                                                                     Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                              SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
         Plaintiff,                            )
                                               )
 v.                                            )       Case No. 10-30046
                                               )
GIOVONNI THOMAS,                               )
                                               )
         Defendant.                            )

                                      OPINION

RICHARD MILLS, United States District Judge:

         Defendant’s supplemental motion for compassionate release is before the

Court.

         Giovonni Thomas moves for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) and the Coronavirus Aid, Relief and Economic Security Act

(“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (March 27, 2020), on the basis

of extraordinary and compelling reasons.

         The Defendant alleges that the Bureau of Prisons (BOP) facility where he is

housed (FCI Elkton) has become overrun with the coronavirus, to such an extent that

it renders his continued incarceration a danger to his health and safety. Moreover,

the Defendant has a medical history which includes sickle cell anemia, a condition

that the CDC now identifies as creating a high risk of serious illness or death from
                                           1
      3:10-cr-30046-RM-BGC # 40       Page 2 of 14




contracting COVID. The Defendant notes that if he were sentenced today, he would

no longer qualify for sentencing as a career offender under Johnson v. United States,

576 U.S. 591 (2015) and his guideline range would have been significantly lower.

      The Government claims the Defendant has not shown extraordinary and

compelling reasons to grant compassionate release.

                               I.     BACKGROUND

      On September 16, 2011, the Court sentenced the Defendant to serve 192

months’ imprisonment, followed by a 5-year term of supervised release, following

his guilty plea to one count each of Possession of Cocaine with Intent to Distribute,

in violation of 21 U.S.C. § 841(b)(1)(C); Possession of a Firearm in Furtherance of

a Drug Trafficking Crime, in violation of 18 U.S.C. § 924(c); and Felon in

Possession of a Firearm, in violation of 18 U.S.C. § 922(g). The Defendant has been

in custody since May 21, 2010, and has a current projected release date of February

4, 2024.

      The Defendant is a 38-year old black man serving his sentence at FCI Elkton.

At the time of the Defendant’s pro se motion and amended motion, FCI Elkton was

experiencing an epidemic of confirmed coronavirus cases—240 inmates and 7 staff

members had active infections at the time (which was up from 89 inmates and 12

staff members on May 13, 2020), and 9 inmate deaths had resulted due to COVID.

The Defendant’s motion provides that of the 2,247 inmates at FCI Elkton, 815 had


                                         2
      3:10-cr-30046-RM-BGC # 40       Page 3 of 14




at that point tested positive, indicating an infection rate of 36% of its inmate

population.

      The BOP website now reports that two inmates at FCI Elkton are currently

infected      with   COVID,      while     2    staff   members       are    infected.

www.bop.gov/coronavirus (last visited August 19, 2020). There have been 9 inmate

deaths and no staff member deaths due to COVID. Id. A total of 982 inmates and

51 staff members have recovered at FCI Elkton. Id.

      The Defendant states that, while he does not suffer from any of the health

conditions previously identified by the CDC as creating a high risk from the virus,

the CDC recently issued new guidelines for what conditions create such a risk. On

June 25, 2020, the CDC added individuals with sickle cell anemia and other

hemoglobin disorders to the list of conditions that creates a high risk of serious

complications, including death, from coronavirus. The Defendant claims that this

condition along with the dire circumstances at FCI Elkton create such a unique and

significant risk to his health that compassionate release is warranted. Based on the

length of time he has already served along with the minimal time left on his sentence

and the circumstances created by the pandemic, the Defendant claims the Court

should exercise its discretion and consider releasing the Defendant to an early period

of home confinement.




                                          3
      3:10-cr-30046-RM-BGC # 40       Page 4 of 14




      The Government states that the most recent BOP medical records which have

been filed under seal provide that the 38-year old Defendant is not suffering from

any serious medical condition. He tested negative for COVID-19 on May 13, 2020,

and June 23, 2020.

      On April 3, 2020, Attorney General Barr made the finding that emergency

conditions are materially affecting the functioning of the BOP, thereby allowing the

BOP Director to review all inmates for home confinement. The Attorney General’s

Memorandum explained that “inmates with a suitable confinement plan will

generally be appropriate candidates for home confinement rather than continued

detention at institutions in which COVID-19 is materially affecting their

operations.” There have been calls from legal experts for the Attorney General to

expand the home confinement program even further. Moreover, multiple United

States Senators have recently voiced concern over BOP’s attempts to curb the spread

of the virus and their non-responsiveness to the call to release medically vulnerable

inmates.

      As of August 17, 2020, 113 BOP inmates and 1 BOP staff member have died

of the coronavirus. www.bop.gov/coronavirus. A total of 43,872 inmates have

completed tests and there are 1,830 pending tests for inmates who have not yet been

tested. Id. There have been 11,328 positive tests among the inmate population and

1,405 among BOP staff. Id. The Defendant’s motion notes that it is unknown


                                         4
      3:10-cr-30046-RM-BGC # 40            Page 5 of 14




exactly how many positive cases of COVID-19 have occurred throughout BOP

because of a lack of testing. As of August 16, 2020, there are 127,901 inmates at

BOP facilities, which means 35.7% of inmates have been tested (including those

tests that are currently pending).

      The Defendant notes that the risk is not confined to the elderly—most of the

now-deceased inmates were, like the Defendant, under the age of 65.              The

overwhelming majority had “pre-existing medical conditions which the CDC lists

as risk factors” for developing more severe COVID-19 symptoms.

                                     II.    DISCUSSION

                                                  (A)

      Since President Trump signed the First Step Act into law on December 21,

2018, defendants may now bring their motions for compassionate release after

exhausting administrative remedies within the Bureau of Prisons (“BOP”). See 18

U.S.C. § 3582(c)(1)(A). The law provides the sentencing judge with jurisdiction to

consider a defense motion for reduction of sentence based on “extraordinary” or

“compelling” reasons whenever “the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier[.].” See 18

U.S.C. § 3582(c)(1)(A).


                                              5
      3:10-cr-30046-RM-BGC # 40      Page 6 of 14




      Before filing a pro se Motion for Compassionate Release on May 18, 2020,

the Defendant filed request for compassionate release with the Warden of his

facility. That request was denied. Accordingly, the Defendant has exhausted his

administrative remedies.

      The Court must also find that a sentence reduction is “consistent with

applicable policy statements issued by the [United States] Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A). The First Step Act does not say what “extraordinary and

compelling reasons” warrant a sentence reduction, but the compassionate release

statute directs the Court to consider the sentencing factors of 18 U.S.C. § 3553(a)

when deciding compassionate release motions. See 18 U.S.C. § 3582(c)(1)(A).

      Since passage of the First Step Act, the Sentencing Guideline policy statement

has not been updated to reflect that defendants (and not only the BOP) may move

for compassionate release but courts have turned to U.S.S.G. § 1B1.13 to provide

guidance on the “extraordinary and compelling reasons” that may warrant a sentence

reduction. See United States v. Weatherspoon, 2020 WL 3803035, at *3 (S.D. Ind.

July 7, 2020) (citations omitted). The applicable guideline instructs that the Court

should consider the sentencing factors set forth in 18 U.S.C. § 3553(a) when

deciding a motion for compassionate release and the Court should not grant a

sentence reduction if the defendant poses a risk of danger to the community, as

defined in the Bail Reform Act. See U.S.S.G. § 1B1.13. The policy statement


                                         6
      3:10-cr-30046-RM-BGC # 40       Page 7 of 14




provides examples of “extraordinary and compelling reasons” in the application

notes. These examples generally fall into four categories based on a defendant’s (1)

terminal illness, (2) debilitating physical or mental health condition, (3) advanced

age and deteriorating health in combination with the amount of time served, or (4)

compelling family circumstances. U.S.S.G. § 1B1.13 comment. n.1 (A)-(C).

      The commentary also includes a fifth catch-all provision for “extraordinary

and compelling reasons other than, or in combination with, the reasons described in

subdivisions (A) through (C),” as determined by the Bureau of Prisons. The policy

statement was last updated in November 2018 before the First Step Act was passed.

      The Defendant states that the Court has the authority to consider whether the

worsening global pandemic, along with the other relevant circumstances which

include compelling family circumstances, present an extraordinary and compelling

reason.

      Certainly, the COVID-19 pandemic is in and of itself an extraordinary and

unprecedented event in our lifetimes. However, “the mere existence of COVID-19

in society and possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.” United States v. Raia, 954 F.3d 594,

597 (3d Cir. 2020).     “Perhaps a prisoner could satisfy the extraordinary and

compelling reasons requirement by showing that his particular institution is facing a

serious outbreak of COVID-19 infections, the institution is unable to successfully


                                         7
       3:10-cr-30046-RM-BGC # 40        Page 8 of 14




contain the outbreak, and his health condition places him at significant risk of

complications should he contract the virus.” United States v. Melgarejo, 2020 WL

2395982, at *3 (C.D. Ill. May 12, 2020); see also United States v. Johnson, 2020

WL 2573239, at *4 (C.D. Ill. May 21, 2020).

                                                (B)

      Obviously, it is difficult to prevent the introduction of COVID-19 into prison

facilities and incarcerated individuals are at a higher risk of infection because of their

living situations. Individuals within a prison setting are unable to take proactive

steps to protect themselves from the spread of the coronavirus.               Moreover,

incarcerated people tend to be less healthy than the general population.

      The Defendant states that the CDC and other medical authorities have found

that COVID-19 is especially dangerous for people of all ages with underlying

medical conditions. Those with conditions such as sickle cell disease are also

especially vulnerable to and at higher risk for serious complications from COVID,

including       death.              www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.         The Defendant notes that his

medical records reflect a history of sickle cell anemia. The Defendant alleges BOP

records provide that Defendant carries the genetic trait for sickle cell anemia and he

has been told by physicians that his blood consists of Hemoglobin S, which causes

red blood cells to become stiff and sickle shaped. The CDC recently added


                                            8
      3:10-cr-30046-RM-BGC # 40        Page 9 of 14




individuals with hemoglobin disorders, but specifically sickle cell disease, to the list

of at-risk health conditions for COVID.

      The Government states that the medical records show that, while the

Defendant may have the genetic trait for sickle cell anemia, he is not suffering from

the disease, has no symptoms and has not been hospitalized for the disease. Sickle

cell disease is not synonymous with sickle cell trait:

      Unlike sickle cell disease, a serious illness in which patients have two genes
      that cause the production of abnormal hemoglobin (the substance in red blood
      cells that helps carry oxygen), individuals with sickle cell trait carry only one
      defective gene and typically live normal lives. Rarely, extreme conditions
      such as severe dehydration and high-intensity physical activity can lead to
      serious health issues, including sudden death, for individuals with sickle cell
      trait.

      If an individual has sickle cell trait, it means that he or she carries or has
      inherited a single copy of the gene that causes sickle cell disease. It is not a
      disease. In general, people with sickle cell trait enjoy normal life spans with
      no medical problems related to sickle cell trait.

      Sickle cell trait can never become sickle cell disease. It is possible, however,
      for individuals with sickle cell trait to pass the gene to their children.

      www.hematology.org/education/patients/anemia/sickle-cell-trait

      Based on that description of sickle cell trait, the Government alleges that

Defendant simply does not “suffer from a serious physical or medical condition . . .

that substantially diminishes the ability to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13 comment n.1(A)(ii).          The Government further claims that


                                           9
        3:10-cr-30046-RM-BGC # 40       Page 10 of 14




Defendant has not otherwise established “extraordinary and compelling reasons” for

granting him a compassionate release.

        In reply, the Defendant notes that a wealth of recent medical literature shows

a demonstrable pattern of individuals with sickle cell trait being more susceptible to

sudden, unexplained death due to respiratory exertion. Moreover, “patients with

sickle cell trait could have the same presentation as sickle cell anemia if they are

exposed to conditions that favor sickling,” such as “severe hypoxia, dehydration,

increase in sympathetic outflow, hypothermia/hyperthermia, high 2, 3-DPG levels

and release of inflammatory cells.” Damilola Ashorobi, Ruchi Bhatt, Sickle Cell

Trait (May 4, 2019), www.ncbi.nlm.nih.gov/books/NBK537130. When a person

with sickle cell is exposed to “oxidative stress,” the red blood cells appear under a

microscope as sickle cells. Id. Patients with sickle cell “traits have a propensity for

medical and clinical complications,” and the trait is associated with low oxygen

levels and blood clots, including papillary necrosis of the kidneys, splenetic

infarction (tissue death), kidney disease, and “sudden death due to exertion.” Id.

Additional research is needed to determine why some individuals with sickle cell

trait       have        complications           while      others       do         not.

www.cdc.gov/ncbddd/sicklecell/traits.html.

        The Defendant alleges that, because coronavirus attacks the respiratory

system and wreaks havoc on vital organs through inflammation, it reasonably


                                           10
      3:10-cr-30046-RM-BGC # 40        Page 11 of 14




follows that all individuals who are at an increased risk of serious illness or death

from respiratory distress or inflammation face an enhanced risk from COVID-

including those with sickle cell trait. Although the CDC does not currently list sickle

cell trait as a risk factor, the study that led them to include sickle cell disease as a

risk factor did not include any test subjects with the sickle cell trait alone. Julie A.

Panepinto, et al., Coronavirus Disease among Persons with Sickle Cell Disease,

United States, March 20-May 21, 2020, Emerging Infectious Diseases vol. 26 no. 10

(early release Oct. 2020), wwwnc.cdc.gov/eid/article/26/10/20-2792 article

(“Persons who had the sickle cell trait were not included in this registry”). The CDC

website notes that the list of risk factors is subject to change based on still-

developing data and newly acquired information. The Defendant notes that in one

research study that has not yet been peer-reviewed, a higher rate of death from

COVID-19 was found in black patients with sickle cell trait (40% with the trait

versus 16% without the trait), but the trend could not be deemed “statistically

significant.” W. Kyle Resurreccion, et al., Association of Sickle Cell Trait with Risk

and    Mortality     of    COVID-19;       Results     from     the    UK     Biobank,

www.medrxiv.org/content/10.1101/2020.07.02.20145359v1.full.pdf+html.

      The Defendant’s motion concludes that, while sickle cell trait may not

currently be among the risk factors explicitly listed by the CDC for COVID, a danger

still exists that could result in deaths for individuals with the trait greater than for


                                          11
      3:10-cr-30046-RM-BGC # 40      Page 12 of 14




those without it. The Defendant asks the Court to consider the scientific research

that demonstrates his elevated risk of complications together with the dire

circumstances at FCI Elkton in evaluating his request for relief. Moreover, the Court

should consider that, if the Supreme Court’s decision in Johnson was retroactive, the

Defendant would no longer be incarcerated for the offenses for which he was

sentenced in 2011.

      The Defendant alleges that full consideration of the § 3553 factors, including

the COVID-19 Pandemic, the Defendant’s time served along with an additional

period of home confinement, constitutes a sentence sufficient, but not greater than

necessary, to satisfy the statutory goals of sentencing. Under the Supreme Court’s

decision in Johnson, moreover, the Defendant would no longer qualify as a career

offender today and would be subject to a significantly lower guideline range. The

U.S. Sentencing Commission has since amended the sentencing guidelines to

implement its provisions removing the residual clause from the career offender

definition. One of the Defendant’s prior convictions that qualified him as a career

offender—Aggravated Fleeing/Eluding—is thus no longer a career offender

predicate. Without the career offender designation, the Defendant’s guideline range

would be 160 to 185 months, rather than the 262 to 327 month range which he faced

at his original sentencing.     Although these changes to the career offender

designation did not retroactively apply to previously sentenced defendants, see


                                         12
      3:10-cr-30046-RM-BGC # 40      Page 13 of 14




Beckles v. United States, 137 S. Ct. 886 (2017) (guidelines cannot be void-for

vagueness), the change in law is a factor the Court can consider for purposes of the

motion. Based on the totality of circumstances, the Defendant asks the Court to

grant him compassionate release.

      Certainly, FCI Elkton experienced a serious outbreak of COVID-19

infections—perhaps one of the worst outbreaks of any BOP institution. It appears

that, over the course of at least two months, FCI Elkton was unable to successfully

contain the outbreak. The number of positive cases at Elkton now seems to be under

control.

      Although individuals with sickle cell trait can experience serious health

issues, most individuals live normal lives and experience no symptoms. That

appears to be the case with the Defendant. The Court recognizes that much is

unknown about COVID-19 and the list of risk factors continues to evolve. At the

present time, however, sickle cell trait is not among the CDC’s risk factors for

COVID. The possibility that Defendant has an increased risk thus is speculative.

Accordingly, the Defendant has not shown extraordinary and compelling reasons

that would warrant compassionate release based on the current conditions at FCI

Elkton and his health situation.

      The Court is mindful that, under the Sentencing Guidelines now in effect, the

Defendant would have faced a lower guideline range and would very likely be out


                                        13
      3:10-cr-30046-RM-BGC # 40      Page 14 of 14




of prison by now.        However, the Court is unable to determine that is so

“extraordinary and compelling” as to warrant compassionate release.

      For the reasons stated herein, the Court will deny the motion for

compassionate release.

      Ergo, the Defendant’s supplemental motion for compassionate release [d/e

35] is DENIED.

      The Clerk will terminate the Defendant’s pro se motion for compassionate

release [d/e 32].

ENTER: August 21, 2020

      FOR THE COURT:
                                                     /s/ Richard Mills
                                                     Richard Mills
                                                     United States District Judge




                                        14
